14‐499‐cr 
      United States of America v. Coolbaugh 
       
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                            
                                   SUMMARY ORDER  
       
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER 
FILED ON OR AFTER  JANUARY  1,  2007, IS PERMITTED AND IS GOVERNED BY  FEDERAL  RULE OF  APPELLATE 
PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A  SUMMARY  ORDER  IN  A 
DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC DATABASE  (WITH THE NOTATION  “SUMMARY ORDER”).   A PARTY CITING A SUMMARY ORDER 
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
       
            At a stated term of the United States Court of Appeals for the Second 
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
      Square, in the City of New York, on the 22nd day of August, two thousand 
      fourteen. 
                                        
      PRESENT:  JOHN M. WALKER, JR.,  
                   RICHARD C. WESLEY, 
                   DEBRA ANN LIVINGSTON, 
                                Circuit Judges. 
      ______________________ 
       
      UNITED STATES OF AMERICA,  
       
                                Appellee, 
       
                   ‐v.‐                                  No. 14‐499‐cr 
       
      KEVIN COOLBAUGH, 
       
                                Defendant‐Appellant. 
      ______________________  
       


                                                 1
FOR APPELLANT:             BRENDAN WHITE, White & White, New York, NY.                   
 
FOR APPELLEES:             BRENDA K. SANNES, Assistant United States Attorney 
                           (Miroslav Lovric, on the brief) for Richard S. Hartunian, 
                           United States Attorney for the Northern District of New 
                           York, Syracuse, NY. 
 
     Appeal from the United States District Court for the Northern District of 
New York (Thomas J. McAvoy, Judge). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED.  

      Kevin Coolbaugh appeals from a fourteen‐month sentence imposed in the 

United States District Court for the Northern District of New York (Thomas J. 

McAvoy, Judge) for violating the conditions of his supervised release.  We 

assume the parties’ familiarity with the underlying facts, procedural history, and 

issues for review. 

      We review a sentence for violation of supervised release using the same 

standard as for sentences generally: “whether the sentence imposed is 

reasonable.”  United States v. McNeil, 415 F.3d 273, 277 (2d Cir. 2005).  “[W]e will 

not substitute our own judgment for the district court’s on the question of what 

is sufficient to meet the § 3553(a) considerations in any particular case.”  United 

States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc).   




                                           2
      Coolbaugh argues that his within guidelines sentence was procedurally 

unreasonable because the district court did not adequately explain why it 

imposed the sentence and “gave no reason to be confident that it considered the 

18 U.S.C. § 3553(a) factors.”1  The district court properly explained the rationale 

for its sentence.  The colloquy was “sufficient to inform the defendant and public 

of the reasons for the particular sentence and to permit our review for 

reasonableness.”  Verkhoglyad, 516 F.3d at 133 (internal quotation marks omitted).   

      Coolbaugh contends that his sentence was substantively unreasonable 

because “incarceration without treatment” was “unwarranted” and 

“counterproductive” and that his sentence would unreasonably delay his entry 

into drug treatment.  This argument is unpersuasive.  Coolbaugh had a dismal 

record of drug use and failing to follow through with drug treatment and 

repeatedly violated the conditions of his supervised release.  The district court 

acted within its broad discretion when it concluded that a period of incarceration 

was warranted.   

      Finally, Coolbaugh asserts that he was deprived of his right to effective 

assistance of counsel when his attorney failed to raise Coolbaugh’s “positive 

1 Coolbaugh did not move in the district court to challenge his sentence’s procedural 
reasonableness; this argument is raised for the first time on appeal and is reviewed for 
plain error.  United States v. Verkhoglyad, 516 F.3d 122, 127–28 (2d Cir. 2008).   


                                            3
attributes” or his “employment record.”  We disagree.  We need not decide 

whether Coolbaugh can raise an ineffective assistance of counsel claim for a 

supervised release violation sentencing proceeding, an open question in this 

circuit, as the representation he received was not deficient and there is no 

reasonable probability that any different advocacy would have led to a different 

result.  See Strickland v. Washington, 466 U.S. 668, 688, 694 (1984). 

      We have considered Coolbaugh’s remaining arguments and find them to 

be without merit.  For the reasons stated above, the judgment of the district court 

is AFFIRMED.  

                            
                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk  




                                           4